Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 5/09/2022, with respect to the rejections of claims 58, 61, 62, 68, 71, 72, and 78-82 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Specifically, the examiner is persuaded that Rapaka fails to disclose “an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments.”  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art submitted with the Information Disclosure Statement filed on 4/15/2022: Wang, US 2013/0114735 A1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of U.S. 17/253,997. Although the claims at issue are not identical, they are not patentably distinct from each other because they contains substantially similar claim limitations, with the only difference being the manner in which a picture segment is defined with respect to its constituent units, or subsegments as in the wco-pending claims.  However, even here there is not a difference in scope that would render the instant claims narrower in any aspect than the co-pending claims.

Instant claim 58
17/253,997, Co-pending claim 58
A method of decoding a picture, the method comprising:
A method of decoding a picture, the method comprising:
receiving a bitstream comprising a plurality of coded picture segments and information from
a parameter set associated with the plurality of coded picture segments;
receiving a bitstream comprising a plurality of coded segments, and information from a parameter set associated with the plurality of coded segments;
deriving, from the information in the bitstream, a spatial partition structure that divides the
picture into picture segments, wherein each picture segment corresponds to one of the
plurality of coded picture segments and comprises at least one unit, and wherein an
edge of a first picture segment of the spatial partition structure borders corresponding
edges of two or more adjacent picture segments; and
deriving, from the information in the bitstream: a spatial partition structure that divides the picture into a plurality of picture segments, wherein: each picture segment corresponds to one of the plurality of coded segments and comprises one or more subsegments;
at least one picture segment comprises at least two subsegments; and each subsegment comprises a plurality of units with each unit corresponding to a region of the picture; a subsegment size of a subsegment of the spatial partition structure; and a unit size of a unit of the spatial partition structure; and
decoding the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of the intra prediction mode for units of the other picture segments of the spatial partition structure
decoding the plurality of coded segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a second unit of a given one of the picture segments depends on a derived intra prediction mode for a first unit of the given one of the picture segments, and is independent of any intra prediction mode for units of any other picture segments.


Regarding instant claims 59, 60, 61, 64, 65, 66, and 67, these claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, 60, 62, 67, 67, 68, and 70, respectively, of U.S. 17/253,997. Although the claims at issue are not identical, they are not patentably distinct from each other because they contains substantially similar claim limitations
	
Regarding claim 62, the method of claim 58 wherein each unit of the spatial partition structure is a coding tree unit (CTU).
	Rapaka discloses in [0069], disclosing slices are partitioned into Coding Tree Blocks (CTBs) which, taken with their syntax elements, are CTUs
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify CTUs as the subunits of the slices or tiles within co-pending claim 58, as disclosed in Rapaka, because Coding Tree Units were well known in the art of video coding, as part of the H.265/HEVC standard as a unit of subdivision for a frame or tile, as disclosed in Rapaka ([0004], [0067]-[0069]), and could therefore have been implemented as the “unit” for claim 58 with predictable results and a reasonable expectation of success.

Regarding claim 63, the method of claim 58 wherein the picture segments are one or both of flexible tiles and flexible slices.
Rapaka II discloses partitioning slices or tiles adaptively into Prediction Units using flexible partitioning (See [0139]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adaptively partition the slices or tiles within the invention of co-pending claim 58 according to a flexible partitioning scheme, as suggested in Rapaka II, in order to more accurately tailor the partitioning of a video frame according to the visual content of the frame, thereby improving coding efficiency.
	
Regarding claim 64, the method of claim 58 wherein the information comprises a height, width, or both of a first picture segment of the partition structure.
Kim in [0112] discloses transmitting height and width information of a slice in an encoded bitstream, to a decoder.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode slice or tile height and width information as a basis for dividing a frame into slices or tiles, as suggested in Kim, within the video encoding system of co-pending claim 58, in order to inform the decoder of said partitioning dimensions, thereby facilitating efficient decoder operation.

	Encoding method claims 68-77, decoder apparatus claims 78, and 79, and non-transitory computer readable medium claims 80-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending application 17/253,667 for analogous reason to those set forth above with respect to decoding method claims 68-77.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 58, 61, 62, 64-68, 71, 72, and 74-82 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 2013/0114735 A1.

Regarding claim 58, Wang discloses: method of decoding a picture, the method comprising:
receiving a bitstream comprising a plurality of coded picture segments and information from a parameter set associated with the plurality of coded picture segments ([0062] discloses a video decoder 30 may receive a bitstream generated by video encoder 20.);
deriving, from the information in the bitstream, a spatial partition structure that divides the picture into picture segments (A slice is an example of a picture segment.  See figure 10, showing slices by their different hatching patterns.  See also [0223].), wherein each picture segment corresponds to one of the plurality of coded picture segments and comprises at least one unit, and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (As shown in figure 10, a slice encompassing tiles 402A and 402B shares one edge with two other slices found in tile 402C.); and
decoding the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of the intra prediction mode for units of the other picture segments of the spatial partition structure (As disclosed in [0073], intra prediction across tile boundaries may be allowed or disallowed.  However, intra prediction across slice boundaries is not permitted.  Thus, independent of the fact that the above-mentioned slice in 402A/B is in a different tile from the other two slices, intra prediction modes for pixel units (numbered squares) within these slices will not reference pixel units across the slice boundaries.  See also lines 1-6 of [0072]).

Regarding claim 61, Wang discloses: the method of claim 58 wherein decoding the plurality of coded picture segments comprises decoding each picture segment according to a predefined decoding order ([0224] discloses a coding order for the coding units of the tiles in figure 10, according to the numbers shown in each pixel unit.).

Regarding claim 62, Wang discloses: the method of claim 58 wherein each unit of the spatial partition structure is a coding tree unit (CTU) ([0224] also discloses that the numbered squares in figure 10 are Largest Coding Units LCUs, the largest type of coding tree unit.).

Regarding claim 64, Wang discloses: the method of claim 58 wherein the information comprises a height, width, or both of a first picture segment of the partition structure (Table 4, as described in [0182], shows contents of a sequence parameter set (SPS), which includes “pic_width_in_luma_samples” and “pic_height_in_luma_samples” parameters for a tile.).

Regarding claim 65, Wang discloses: the method of claim 58 wherein the information comprises an integer number specifying the height or the width with respect to a size of a unit of the partition structure (See [0189].).

Regarding claim 66, Wang discloses: the method of claim 58 wherein each unit of the spatial partition structure is a region of the picture, and the information comprises a single size for all the units of the spatial partition structure (Figure 4 shows LCUs of a frame having a uniform size and square dimension.).

Regarding claim 67, Wang discloses: the method of claim 58 wherein the spatial partition structure divides the picture segments of a spatial partition structure by arranging corners of the picture segment on a grid with a start corner and an end corner on the grid defined for each picture segment (See figure 4, which shows a numbered grid of LCUs, each LCU containing a number defining its coding order with respect to all other LCUs of the frame).

Regarding claim 68, Wang discloses: a method of encoding a picture, the method comprising:
defining a spatial partition structure that divides a picture into picture segments, wherein each picture segment comprises at least one unit (A slice is an example of a picture segment.  See figure 10, showing slices by their different hatching patterns.  See also [0223.), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (As shown in figure 10, a slice encompassing tiles 402A and 402B shares one edge with two other slices found in tile 402C.);
encoding the plurality of picture segments in accordance with the spatial partition structure to generate a plurality of coded picture segments, wherein each coded picture segment corresponds to one of the picture segments of the spatial partition structure, and is independent such that derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of an intra prediction mode for units of the other picture segments of the spatial partition structure (As disclosed in [0073], intra prediction across tile boundaries may be allowed or disallowed.  However, intra prediction across slice boundaries is not permitted.  Thus, independent of the fact that the above-mentioned slice in 402A/B is in a different tile from the other two slices, intra prediction modes for pixel units (numbered squares) within these slices will not reference pixel units across the slice boundaries.  See also lines 1-6 of [0072]).);
generating a bitstream comprising the plurality of coded picture segments and information indicating the spatial partition structure used to divide the picture into the plurality of picture segments ([0438]); and
transmitting the bitstream ([0035]).

Regarding claim 71, Wang discloses: the method of claim 68 further comprising determining a size for a unit in the spatial partition structure, wherein a unit defines a region of the picture (See [0049]).

Regarding claim 72, Wang discloses: Wang discloses: the method of claim 68 wherein each unit of the spatial partition structure is a coding tree unit (CTU) ([0224] also discloses that the numbered squares in figure 10 are Largest Coding Units LCUs, the largest type of coding tree unit.).

Regarding claim 74, Wang discloses: the method of claim 68 wherein the information comprises a height, width, or both of a first picture segment of the partition structure (Table 4, as described in [0182], shows contents of a sequence parameter set (SPS), which includes “pic_width_in_luma_samples” and “pic_height_in_luma_samples” parameters for a tile.).

Regarding claim 75, Wang discloses: the method of claim 68 wherein the information comprises an integer number specifying the height or the width with respect to a size of a unit of the partition structure (See [0189]).

Regarding claim 76, Wang discloses: the method of claim 68 wherein each unit of the spatial partition structure is a region of the picture, and the information comprises a single size for all the units of the spatial partition structure (Figure 4 shows LCUs of a frame having a uniform size and square dimension.).

Regarding claim 77, Wang discloses: the method of claim 68 wherein the spatial partition structure divides the picture segments of a spatial partition structure by arranging corners of the picture segment on a grid with a start corner and an end corner on the grid defined for each picture segment (See figure 4, which shows a numbered grid of LCUs, each LCU containing a number defining its coding order with respect to all other LCUs of the frame).

Regarding claim 78, Wang discloses: a decoder comprising: 
receiver circuitry configured to receive a bitstream comprising a plurality of coded picture segments and information from a parameter set associated with the plurality of coded picture segments ([0062] discloses a video decoder 30 may receive a bitstream generated by video encoder 20.);
a memory comprising executable instructions (See [0040]); and
processing circuitry operatively connected to the receive circuitry and the memory, and configured to execute the executable instructions to (See [0044]):
derive, from the information in the bitstream, a spatial partition structure that divides the picture into picture segments (A slice is an example of a picture segment.  See figure 10, showing slices by their different hatching patterns.  See also [0223].), wherein each picture segment corresponds to one of the plurality of coded picture segments and comprises at least one unit, and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (As shown in figure 10, a slice encompassing tiles 402A and 402B shares one edge with two other slices found in tile 402C.); and
decode the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of the intra prediction mode for units of the other picture segments of the spatial partition structure (As disclosed in [0073], intra prediction across tile boundaries may be allowed or disallowed.  However, intra prediction across slice boundaries is not permitted.  Thus, independent of the fact that the above-mentioned slice in 402A/B is in a different tile from the other two slices, intra prediction modes for pixel units (numbered squares) within these slices will not reference pixel units across the slice boundaries.  See also lines 1-6 of [0072]).
	Regarding claim 79, Wang discloses: the decoder method of claim 78 wherein the decoder is comprised in a display for displaying the decoded picture segments ([0043] discloses a display 32 as part of a destination device 14, in figure 1.).

Regarding claim 80, Wang discloses: a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processing circuit in a decoder, causes the decoder to ([0062] discloses a video decoder 30 may receive a bitstream generated by video encoder 20):
receive a bitstream comprising a plurality of coded picture segments and information from a parameter set associated with the plurality of coded picture segments ([0062] discloses a video decoder 30 may receive a bitstream generated by video encoder 20.);
derive, from the information in the bitstream, a spatial partition structure that divides the picture into picture segments (A slice is an example of a picture segment.  See figure 10, showing slices by their different hatching patterns.  See also [0223].), wherein each picture segment corresponds to one of the plurality of coded picture segments and comprises at least one unit, and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (As shown in figure 10, a slice encompassing tiles 402A and 402B shares one edge with two other slices found in tile 402C.); and
decode the plurality of coded picture segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of the intra prediction mode for units of the other picture segments of the spatial partition structure (As disclosed in [0073], intra prediction across tile boundaries may be allowed or disallowed.  However, intra prediction across slice boundaries is not permitted.  Thus, independent of the fact that the above-mentioned slice in 402A/B is in a different tile from the other two slices, intra prediction modes for pixel units (numbered squares) within these slices will not reference pixel units across the slice boundaries.  See also lines 1-6 of [0072]).

Regarding claim 81, An encoder comprising:
a memory comprising executable instructions (See [0040].);
processing circuitry configured to execute the instructions to (See [0104].):
define a spatial partition structure that divides a picture into picture segments, wherein each picture segment comprises at least one unit (A slice is an example of a picture segment.  See figure 10, showing slices by their different hatching patterns.  See also [0223.), and wherein an edge of a first picture segment of the spatial partition structure borders corresponding edges of two or more adjacent picture segments (As shown in figure 10, a slice encompassing tiles 402A and 402B shares one edge with two other slices found in tile 402C.);
encode the plurality of picture segments in accordance with the spatial partition structure to generate a plurality of coded picture segments, wherein each coded picture segment corresponds to one of the picture segments of the spatial partition structure, and is independent such that derivation of an intra prediction mode for a first unit of the first picture segment depends on a derived intra prediction mode for a second unit of the first picture segment and is independent of an intra prediction mode for units of the other picture segments of the spatial partition structure (As disclosed in [0073], intra prediction across tile boundaries may be allowed or disallowed.  However, intra prediction across slice boundaries is not permitted.  Thus, independent of the fact that the above-mentioned slice in 402A/B is in a different tile from the other two slices, intra prediction modes for pixel units (numbered squares) within these slices will not reference pixel units across the slice boundaries.  See also lines 1-6 of [0072]).);
generate a bitstream comprising the plurality of coded picture segments and information indicating the spatial partition structure used to divide the picture into the plurality of picture segments ([0438]); and
a transmitter configured to transmit the bitstream ([0035].).

Regarding claim 82, Wang discloses: a non-transitory computer-readable medium having executable instructions stored thereon that (See [0044]), when executed by a processing circuit in an encoder, causes the encoder to:
The further limitations of claim 82 define steps executed by a processor that are identical to those claimed in apparatus claim 81.  Therefore the further limitations of claim 82 are rejected for the same reasons of obviousness as above for claim 81 and will not be repeated here, for brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zhao, US 2021/0195226 A1.

Regarding claim 59, Wang discloses the limitations of claim 58, upon which claim 59 depends.  Wang does not disclose: the method of claim 58 wherein deriving, from the information in the bitstream, further comprises deriving a quantization parameter value for the first unit based on a quantization parameter value for the second unit, wherein derivation of the quantization parameter value for the first unit is independent of a quantization parameter value for units of any other picture segment.
However, Zhao discloses in an analogous art setting a QP value of a luminance block of a coding unit to that of a left neighboring location, as disclosed in [0237].  Zhao further discloses that this left neighboring location must belong to the same tile as the current coding unit in order to use its QP value, as also disclosed in [0237], such that if it belongs to a different tile, the luminance QP of the last CU in a previous quantization group (QG) is used instead.  There are a plurality of QGs within a single tile, as shown in figure 8.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode a QP value for a current coding unit using that of a left neighbor and an upper within the same tile, as disclosed in Zhao, because these units are generally prior to a current unit in a decoding order , thereby rendering their QP information available, and because, as disclosed in [0068] in Rapaka, and as understood in the video coding art, slices or tiles are individually encapsulated in Network Abstraction Layer units, making it expedient to limit inter-slice/tile dependencies in the event of packet loss.

Regarding claim 69, Rapaka discloses the limitations of claim 68, upon which depends claim 69: Rapaka fails to disclose: the method of claim 68 wherein each coded picture segment is independent such that derivation of a quantization parameter value for the first unit depends on a quantization parameter value for the second unit and is independent of a quantization parameter value for units of the other picture segments of the spatial partition structure.
However, Zhao discloses in an analogous art setting a QP value of a luminance block of a coding unit to that of a left neighboring location, as disclosed in [0237].  Zhao further discloses that this left neighboring location must belong to the same tile as the current coding unit in order to use its QP value, as also disclosed in [0237], such that if it belongs to a different tile, the luminance QP of the last CU in a previous quantization group (QG) is used instead.  There are a plurality of QGs within a single tile, as shown in figure 8.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to encode a QP value for a current coding unit using that of a left neighbor and an upper within the same tile, as disclosed in Zhao, because these units are generally prior to a current unit in a decoding order , thereby rendering their QP information available, and because, as disclosed in [0068] in Rapaka, and as understood in the video coding art, slices or tiles are individually encapsulated in Network Abstraction Layer units, making it expedient to limit inter-slice/tile dependencies in the event of packet loss, and also facilitates parallel processing.

Claims 60, 63, 70, 73, are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Rapaka II, WO 2016123476 A1.

Regarding claim 60, Wang discloses the limitations of claim 58, upon which depends claim 60: Wang fails to disclose: the method of claim 58, wherein deriving the spatial partition structure comprises receiving an indication that an encoder is using flexible partitioning.
However Rapaka II discloses in an analogous art that flexible partitioning may be enabled for all Prediction Units (PUs) in a Coding Unit (CU), or only for certain PU partitions within a CU, as in [0043], and further discloses in [0044] coding a flag at the PU level indicating if adaptive partitioning is enabled or not.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include the adaptive partition signaling disclosed in Rapaka II, within the video codec of Wang, in order to enable a decoder to efficiently decode video data with adaptive partitioning, by using syntax to identify when such partitioning is enabled (Rapaka II [0125]).

Regarding claim 63, Wang discloses the limitations of claim 58, upon which depends claim 63.  Wang does not disclose: the method of claim 58 wherein the picture segments are one or both of flexible tiles and flexible slices.
However Rapaka II discloses partitioning slices or tiles adaptively into Prediction Units using flexible partitioning (See [0139]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adaptively partition the slices or tiles within Wang according to a flexible partitioning scheme, as suggested in Rapaka II, in order to more accurately tailor the partitioning of a video frame according to the visual content of the frame, thereby improving coding efficiency.

Regarding claim 70, Wang discloses the limitations of claim 68, upon which depends claim 70: Wang fails to disclose: the method of claim 68 wherein generating a bitstream further comprises generating an indication in the bitstream that an encoder is using flexible partitioning.
However Rapaka II discloses in an analogous art that flexible partitioning may be enabled for all Prediction Units (PUs) in a Coding Unit (CU), or only for certain PU partitions within a CU, as in [0043], and further discloses in [0044] coding a flag at the PU level indicating if adaptive partitioning is enabled or not.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include the adaptive partition signaling disclosed in Rapaka II, within the video codec of Wang, in order to enable a decoder to efficiently decode video data with adaptive partitioning, by using syntax to identify when such partitioning is enabled (Rapaka II [0125]).

Regarding claim 73, Wang discloses the limitations of claim 68, upon which depends claim 73.  Wang does not disclose: the method of claim 68 wherein the picture segments are one or both of flexible tiles and flexible slices.
However Rapaka II discloses partitioning slices or tiles adaptively into Prediction Units using flexible partitioning (See [0139]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to adaptively partition the slices or tiles within Rapaka according to a flexible partitioning scheme, as suggested in Rapaka II, in order to more accurately tailor the partitioning of a video frame according to the visual content of the frame, thereby improving coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425